Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 1 of 9 PageID #: 1
Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 2 of 9 PageID #: 2
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 3 of 9 PageID #: 3




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X

MINHYE PARK,                                                            Civil Docket No.

                                            Plaintiff,                  COMPLAINT

                 -against-


DAVID DENNIS KIM, M.D. ,

                                            Defendant.
--------------------------------------------------------------------X

         Plaintiff, by their attorneys, JSL LAW OFFICES, P.C., as and for their Complaint,

respectfully allege, upon information and belief as follows:

                                 I. PRELIMINARY STATEMENT

         1. On November 22, 2017, the plaintiff was lawfully on the defendant premises and the

defendant DAVID DENNIS KIM undertook to examine and diagnose, and confirmed that plaintiff

was five weeks pregnant. On November 27, 2017, the defendant undertook plaintiff’s surgery to

remove the fetus. On December 19, 2017, plaintiff discovered that the defendant failed to remove

fetus on November 27, 2017 when plaintiff visited a doctor in South Korea who told her that she

was nine weeks pregnant and that the fetus was not healthy and would be born with defects. On

December 29, 2017, the plaintiff underwent surgery to remove the fetus from her womb in South

Korea.


                                            II. JURISDICTION

         2. This court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332 in


that such jurisdiction is founded upon the diversity of citizenship between the parties to this action

and the matter in controversy exceeds, exclusive of interest and costs, the sum of Seventy-five
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 4 of 9 PageID #: 4




thousand ($75,000) Dollars and 28 U.S.C. §§ 1331, 1334, and 1367. Plaintiffs’ action for

declaratory, injunctive, and /or monetary relief is authorized by 28 U.S.C. §§ 1343(a)(VI), 2201

& 2202 and the aforementioned statutory and constitutional provisions.


       3. Plaintiff further invoke this Court's supplemental jurisdiction, pursuant to 28 U.S.C. §

1367, over any and all State law claims and causes of action which derive from the same nucleus

of operative facts and are part of the same case or controversy that gives rise to the federally based

claims and causes of action.


                                       III. VENUE

       4. Venue is proper for the United States District Court for the Eastern District of New

York, pursuant to 28 U.S.C. § 1391(a), (b), and (c) as a substantial part of the events or omissions

giving rise to the claim occurred in Queens County.


                                     IV. JURY DEMAND

       5.   Plaintiffs respectfully demand a trial by jury of all issues in this matter pursuant to

Fed. R. Civ. P. 38(b).

                                      V. THE PARTIES

       5. Plaintiff MINHYE PARK is at all times relevant hereto, resident of the South Korea.


       6. Defendant DAVID DENNIS KIM had its principal place of business in Flushing, NY,

County of Queens.


                                VI. GENERAL ALLEGATIONS

       7. That at all times herein mentioned, defendant DAVID DENNIS KIM, MD was a

physician duly licensed to practice medicine in the State of New York.

       8. That at all times herein mentioned, defendant DAVID DENNIS KIM represented
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 5 of 9 PageID #: 5




himself to be a specialist in the field of Anesthesiology and Obstetrics & Gynecology and

represented that he possessed the required and necessary knowledge, education, qualifications,

skills, learning, training and experience to qualify as a specialist in the field.

        9.    That at all times herein mentioned, defendant DAVID DENNIS KIM was providing

medical services at 143-16 Sanford Avenue, Flushing, NY 11355.

        10. That at all times herein mentioned, defendant DAVID DENNIS KIM owned, was

one of the owners, a lessee, or a lessor of the premises located at 143-16 Sanford Avenue,

Flushing, NY 11355.

        11. That at all times hereinafter mentioned, defendant DAVID KIM, M.D managed,

maintained and controlled a facility, located at 143-16 Sanford Avenue, Flushing, NY 11355.

        12. That all times hereinafter mentioned, plaintiff, MINHYE PARK, sought care and/or

treatment from the defendant, their agents, servants, partners and/or employees, at the aforesaid

facility.

        13.     That at all times hereinafter mentioned, the defendants, their agents, servants,

partners and/or employees, undertook and agreed to render treatment and procedure to the plaintiff.

        14.    That at all times herein mentioned, defendant DAVID DENNIS KIM had

physicians, nurses and personnel to provide medical care and attention to Plaintiff. That on or

about November 16, 2017, November 17, 2017, November 22, 2017 and November 27, 2017, the

plaintiff was lawfully on the defendant premises and came under the care and treatments of the

defendant DAVID DENNIS KIM.

        15. That the defendant DAVID DENNIS KIM undertook to examine and diagnose, and

confirmed that plaintiff was five weeks pregnant on November 22, 2018.

        16. That the defendant DAVID DENNIS KIM undertook a surgery to remove the fetus
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 6 of 9 PageID #: 6




on November 27, 2017, attention and treatment rendered to the Plaintiff was not in accordance

with accepted standards of good and accepted removal fetus surgery and was negligent and careless

under the circumstances.

       17. That the treatment and procedures rendered by the defendant were negligent in

failing to timely and properly perform all necessary and proper diagnose, treat and surgical care,

and in failing immediately admit his patient after the surgery the plaintiff was in severe pain as a

result of the surgery.

       18. That on or about December 19, 2017, Plaintiff first time discovered that

defendant failed to terminate the fetus when Plaintiff visited a doctor in South Korea who told

her that she was nine weeks pregnant and that the fetus was not healthy and would be born with

defects. Plaintiff visited another doctor to get a second opinion and that doctor confirmed what the

previous doctor in South Korea had diagnosed.

       19. That on or about December 29, 2017, the plaintiff finally underwent surgery to

remove the fetus from her womb in South Korea.

       20. The defendants, their agents, servants, partners and/or employees, were negligent

and careless in the services rendered for and on behalf of the plaintiff, MINHYE PARK, in

negligently and carelessly failing and neglecting to use reasonable care in the services rendered

for and on behalf of the plaintiff, MINHYE PARK, in negligently and carelessly failing and

neglecting to heed plaintiff, MINHYE PARK’s condition, in negligently and carelessly departing

from accepted practices and services rendered, in failing to successfully operate and/or properly

operate the fetal surgery.

       21.   As a result of the foregoing acts, omissions and/or departures from good and
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 7 of 9 PageID #: 7




acceptable practice on the part of the defendants, their respective agents, servants, partners and/or

employees, the plaintiff, MINHYE PARK, was injured.

        22.   That by reason of the foregoing, Plaintiff had additional scars and costs due to the

need to repeat the procedure, needed to start her recovery process again and was unable to work

for several months. Plaintiff had also suffered and continued physical pain and severe emotional

distress, anxiety , fear, required medical care and upset at the failure of the first surgery, and will

suffer permanent effects as a result of the Defendant’s negligence herein.

        23.   That this case falls within one of the exceptions enumerated by CPLR 1602.

        24.   That as a result of the foregoing, Plaintiff was caused in a sum in excess of the

jurisdictional limitations of this Court.

                         AS AND FOR A FIRST CAUSE OF ACTION

        25.   Plaintiff repeat and reallege each and every allegation contained in paragraphs

numbered "1" through "24" of the Complaint as if fully set forth at length herein.

        26. That on November 27, 2017, the plaintiff was lawfully on the defendant’s premises.


        27. Defendant, DAVID KIM, M.D. agreed to render professional services to remove the

fetus and failed to proceed the fetal surgery. Due to defendant's negligence and a general duty of

care to defendant's patient, MINHYE PARK, this resulted in a botched fetal surgery and the fetus

was not successfully removed from the plaintiff’s womb.

        28.   By reason of the foregoing, the plaintiff was caused to suffer pain, discomfort,

disability, and mental and emotional shock and was damaged thereby.

        29.   Due to defendant's negligence, plaintiff MINHYE PARK is entitled to

compensatory damages in a sum which exceeds the jurisdictional limit of this Court.
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 8 of 9 PageID #: 8




                       AS AND FOR A SECOND CAUSE OF ACTION
                          FOR LACK OF INFORMED CONSENT


       30.     Plaintiff repeat and reallege each and every allegation contained in paragraphs

numbered "1" through "29" of the Complaint as if fully set forth at length herein.

       31.     That Defendant , his agents, servants and/or employees failed to obtain an

informed consent in that he failed to provide the plaintiff any diagnose made, treatment prescribed,

and risks and alternatives to said course of treatment.

       32.     Had informed consent been given, Plaintiff as a reasonably prudent person

would not have consented.

       33.   That as a result of the foregoing, Plaintiff was caused to sustain damages in a sum

in excess of the jurisdictional limitation of this Court.



       WHEREFORE, Plaintiff demands judgment against defendant on the First Cause of

Action and on the Second Cause of Action in the amount of ONE HUNDRED FIFTY

THOUSAND DOLLARS ($150,000.00), together with the costs and disbursements of this

action, with interest from the date of the verdict to be rendered herein.

Dated: Uniondale, NY
     June 12, 2020

                                               JSL LAW OFFICE P.C.




                                               _____________________
                                                     JAE S. LEE
                                                 626 RXR PLAZA
                                                 UNIONDALE, NY 11556
 Case 1:20-cv-02636-PKC-LB Document 1 Filed 06/13/20 Page 9 of 9 PageID #: 9




To:
DAVID DENNIS KIM, M.D.
143-16 Sanford Ave
Flushing, New York 11355
